NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         AUG 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE LUIS MOJARRO,                              No.    17-15624

                Plaintiff-Appellant,            D.C. No. 1:15-cv-01692-BAM

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Barbara McAuliffe, Magistrate Judge, Presiding

                           Submitted August 16, 2018**


Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Jose Mojarro appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Mojarro’s application for social

security disability insurance benefits and supplemental security income under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Titles II and XVI of the Social Security Act. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Ghanim v. Colvin, 763 F.3d 1154, 1159 (9th Cir.

2014), and we affirm.

      The ALJ properly gave “significant weight” to examining physician Dr.

Dozier’s opinion because his opinion was based upon his clinical observations.

Dr. Dozier was objective and thorough in his report, which was consistent with the

record, including Mojarro’s limited treatment and daily activities. See Orn v.

Astrue, 495 F.3d 625, 632 (9th Cir. 2007) (“when an examining physician provides

independent clinical findings that differ from the findings of the treating physician,

such findings are substantial evidence.” (internal quotation marks and citations

omitted)); Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (holding that

“[t]he opinions of non-treating or non-examining physicians may also serve as

substantial evidence when the opinions are consistent with independent clinical

findings or other evidence in the record.”).

      The ALJ properly gave examining psychologist Dr. Hirokawa’s opinion

significant weight because it was consistent with his in-person examination. See

Orn, 495 F.3d at 632.

      The ALJ identified specific, clear, and convincing reasons that are supported

by substantial evidence for discounting Mojarro’s testimony regarding the

debilitating effects of his symptoms, including: (1) his treatment was conservative



                                          2                                    17-15624
and minimal; (2) he had gaps in his treatment; (3) his allegations of neck and back

pain were inconsistent with objective medical evidence; and (4) he stated that his

medication has side effects, but notes in the record indicate that he had previously

reported no side effects. Parra v. Astrue, 481 F.3d 742, 750–51 (9th Cir. 2007)

(holding that conservative treatment justifies discounting a claimant’s testimony

regarding severity of impairment); Burch v. Barnhart, 400 F.3d 676, 680–81 (9th

Cir. 2005) (upholding the ALJ in discounting claimant’s credibility due to lack of

consistent treatment and a lack of supporting medical evidence); Bayliss v.

Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (holding that the failure to

explicitly address medication side effects is not an error where the claimant’s

alleged side effects were not supported by the record). The ALJ’s erred in

discrediting Mojarro’s statements regarding his limitations and his daily activities;

however, this error was harmless in light of the substantial evidence in the record

supporting the ALJ’s credibility determination. See Carmickle v. Comm’r Soc.

Sec. Admin., 533 F.3d 1155, 1162–63 (9th Cir. 2008).

      The ALJ gave a germane reason for giving little weight to Ms. Mojarro’s

statement because it was substantially similar to Mojarro’s allegations that were

found by the ALJ to not be credible. Valentine v. Comm’r Soc. Sec. Admin., 574
F.3d 685, 694 (9th Cir. 2009). Any error committed by the ALJ in discounting

Mojarro’s wife testimony because it did “not outweigh the accumulated medical



                                          3                                    17-15624
evidence,” and was based on “casual observation, rather than objective medical

examination and testing,” and was “potentially influenced by loyalties of family,”

were harmless given the similarity of her testimony to her husband’s. Id.

      The ALJ had a specific and legitimate reason to give no weight to Dr.

Beezy’s testimony because he based his opinion “largely” on Mojarro’s less-than-

credible testimony. An ALJ may discount a medical opinion if based “to a large

extent” on claimant’s self-reports that have been properly discredited. Tommasetti

v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (citations omitted). The ALJ also

properly discounted Dr. Beezy’s testimony because Dr. Beezy relied on Mr.

Nunez’s reports, which the ALJ properly discounted because it was inconsistent

with the medical treatment notes and Mojarro’s reported activities of daily living.

Bayliss, 427 F.3d at 1218.

      The ALJ gave three specific and legitimate reasons for giving little to no

weight to Dr. Alnahhal’s opinion about Mojarro’s physical ability. Dr. Alnahhal’s

opinion was unsupported by and inconsistent with the evidence of record, in

particular his evaluation of Mojarro’s bilateral hand limitations. Moreover, Dr.

Alnahhal’s diagnosis of a traumatic brain injury was not supported by any

evidence of brain trauma. The MRI of Mojarro’s brain administered shortly after

his accident was “unremarkable.” Thomas, 278 F.3d at 957 (“The ALJ need not

accept the opinion of any physician, including a treating physician, if that opinion



                                          4                                   17-15624
is brief, conclusory, and inadequately supported by the clinical findings.”).

Second, the ALJ properly discounted Dr. Alnahhal’s opinion of Mojarro’s mental

ability because he appeared to base his opinion “mainly” on Mojarro’s subjective

allegations, which were not entirely credible. Bayliss, 427 F3d at 1217. The ALJ

also reasonably discounted Dr. Alnahhal’s opined mental limitations by concluding

that he was not a specialist in psychiatry. See Revels v. Berryhill, 874 F.3d 648,

654 (9th Cir. 2017).

      Mojarro does not point to specific errors in the ALJ’s assessment of the state

agency reviewing doctors except by arguing that his treating physician should

receive greater weight. This Court need not address this undeveloped argument.

Carmickle, 533 F.3d at 1161 n.2.

      The ALJ fulfilled his duty to develop the record by leaving the record open

for Mojarro to submit additional evidence after the hearing. Tonapetyan v. Halter,

242 F.3d 1144, 1150 (9th Cir. 2001).

      Substantial evidence supports the ALJ’s Step 5 finding that Mojarro could

perform other work in the national economy. The ALJ’s mistake in stating

Mojarro’s age was harmless because she applied the correct age category. Molina

v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). Mojarro waived his argument that

he could not perform the jobs identified by the vocational expert (VE) due to his

eyesight or hearing by failing to challenge this during the administrative



                                          5                                     17-15624
proceeding. Shaibi v. Berryhill, 883 F.3d 1102, 1109–10 (9th Cir. 2017); Meanel

v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999). Mojarro’s speculation that counter

clerk (photofinishing) jobs do not exist lacks merit because an ALJ is entitled to

rely on the VE’s testimony regarding the number of jobs available and Mojarro

provides no basis for questioning the accuracy of the VE’s testimony. See Bayliss,
427 F.3d at 1218.

      AFFIRMED.




                                          6                                   17-15624